UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7615



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

CHARLES JEROME SIMPKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M.J. Garbis, District Judge. (CR-87-502-
MJG, CA-96-814-MJG)


Submitted:   April 17, 1997                 Decided:   April 29, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Charles Jerome Simpkins, Appellant Pro Se. Beth Perovich Gesner,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997)

and his motion for reconsideration of that order. We have reviewed

the record and the district court's opinions and find no reversible

error. Accordingly, we deny a certificate of appealability and
dismiss the appeal on the reasoning of the district court. United
States v. Simpkins, Nos. CR-87-502-MJG; CA-96-814-MJG (D. Md. Aug.

9 and Oct. 11, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2